DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 12/01/2021. Claims 1-20 remain pending in this application.

 Allowable Subject Matter
	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-20 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of a state controlling device structure for controlling the operating state of at least one medical device, the state controlling device structure comprising: a control unit configured: to determine a current joint assignment of the first medical device and of the second medical device to a common group in the data network on the basis of data messages received via the data network interface; to display to the user the current joint assignment of the first and second medical devices to the group via the display unit in case of a positive result of the determination; and upon receipt of a confirmation signal from the input unit, to send a request message to the second medical device, which indicates a request to activate the operating state of the combined therapy in the second medical device, wherein the combined therapy is configured to be carried out via at least the first medical device and the second medical device. 
	The prior art teaches “Panning a display of a portable medical device” (Rankers; US 2011/0009813 A1) and “System For Preemptive And Proximate Association In Industrial Networks” (Kim; US 2015/0094111 A1). However, the prior art (and the combination of Rankers and Kim in particular) fails to teach a system and method that a state controlling device determines a current joint assignment of medical devices on the basis of data messages received via the data network interface.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626